Citation Nr: 0206097	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  98-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, prior to February 28, 2000.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the left knee currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael A. Partlow, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in March 1997, the RO denied the 
veteran's claims for an increased rating for his low back and 
left knee disabilities.  By rating action dated in June 1997, 
the RO denied service connection for PTSD.  Based, in part, 
on the findings of a Department of Veterans Affairs (VA) 
examination in October 1998, the RO, in a February 1999 
rating action, increased the evaluation assigned for the 
veteran's service-connected left knee disability from 
noncompensable to 10 percent, effective October 8, 1998.  The 
veteran continued to disagree with the assigned rating.  
Following VA examinations in April 1999, the RO, by rating 
action in May 1999, again increased the evaluation assigned 
for chondromalacia of the left knee, to 20 percent, effective 
October 8, 1998.  This rating decision also granted service 
connection for osteoarthritis of the left knee, and assigned 
a separate 10 percent evaluation for this disability, 
effective October 8, 1998.  Finally, by rating decision dated 
in April 2001, the RO assigned a 40 percent evaluation for 
lumbosacral strain, effective February 28, 2000, and a 30 
percent evaluation for chondromalacia of the left knee, 
effective November 15, 1996.  In AB v Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service connected condition, the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  In this case, the 
veteran has not set forth a specific rating that he believes 
is warranted for his service-connected disabilities.  
Accordingly, the Board will continue to address the question 
of entitlement to increased ratings for his low back and left 
knee disabilities since he submitted his claim for an 
increased rating in November 1996.  

In his substantive appeal dated in February 1998, the veteran 
indicated that he wanted to testify at a hearing before a 
Member of the Board in Washington, D.C.  The veteran was 
originally scheduled to testify at a hearing in February 
2002, but was unable to report for it as he was incarcerated 
at the time.  Another hearing was scheduled for April 2002, 
but a representative from the office of the veteran's 
attorney contacted the Board and indicated that the veteran 
was still incarcerated and would not be able to attend the 
hearing.  


FINDINGS OF FACT

1.  The veteran's military occupational specialty was combat 
engineer and he served in the Philippines.

2.  He did not engage in combat with the enemy.

3.  An in-service stressor has not been verified.

4.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an in-service stressor.

5.  Prior to February 28, 2000, the veteran's lumbosacral 
strain was manifested by tenderness and pain on motion.

6.  Effective February 28, 2000, the veteran's lumbosacral 
strain is manifested by positive straight leg raising, but is 
not productive of more than severe impairment.  

7.  The most recent VA examination demonstrated no left knee 
instability.

8.  The veteran's left knee disability is not productive of 
more than severe impairment. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(both prior to and subsequent to March 7, 1997).

2.  A 20 percent evaluation for lumbosacral strain was 
warranted prior to February 28, 2000.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(2001).

3.  The criteria for a current rating in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(2001).

4.  A rating in excess of 30 percent for chondromalacia of 
the left knee is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment.  The RO has 
obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with several 
examinations in relation to his psychiatric disorder, and his 
low back and left knee disabilities.  

The record discloses that the various rating decisions 
provided the veteran with the reasons and bases for the 
denial of service connection for PTSD and for the ratings 
that were assigned for his low back and left knee 
disabilities.  The January 1998 statement of the case and the 
February and May 1999 and the April 2001 supplemental 
statements of the case provided the veteran with the 
applicable criteria for granting service connection and for 
rating his service-connected low back and left knee 
disabilities.  These notification letters were sent to the 
veteran's latest address of record.  These notifications were 
not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

	I.  Service Connection for PTSD 

Factual background

The service medical records are negative for complaints or 
findings pertaining to a psychiatric disability, to include 
PTSD.  A psychiatric evaluation on a retention examination in 
April 1987 was normal.  

Personnel records show that the veteran served in the 
Philippines in February 1985 and was assigned to the 65th 
Engineering Battalion.  In the citation accompanying an Army 
Achievement Medal awarded to the veteran, it was noted that 
the medal was for exceptionally meritorious service in the 
veteran's assignment as a construction specialist for the 
task force engineer during Operation Balikitan 1985 from 
April to May 1985.  The veteran enhanced the mission of the 
engineers by actively participating as a carpenter during 
construction of the base camp and civilian military 
construction projects at two schools.  

The veteran's discharge certificate discloses that the 
veteran was born in February 1965.  In addition, it shows 
that among the medals he received were the Army Service 
Ribbon and the Army Achievement Medal.

The veteran was admitted to a VA hospital in September 1992 
for detoxification from alcohol and cocaine.  The pertinent 
diagnosis was cocaine, alcohol and cannabis abuse.  

The veteran was again hospitalized by the VA from October to 
November 1992 for drug rehabilitation.  The diagnosis was 
drug dependence.  

In August 1996, the veteran was brought to a VA hospital by 
his girlfriend who stated that he "tried to choke her" upon 
awakening from sleep the day prior to admission.  The veteran 
related that he had been under many stressors, including a 
prior charge against him because he beat up a security guard.  
The charges were subsequently dropped.  It was noted that his 
mother had multiple medical problems and that he owed 
approximately $16,000 in back child pay.  He reported that he 
was being pressured by the childrens' mothers to pay the 
child support.  He further indicated that he awoke after 
napping with an intense "flashback."  The veteran admitted 
to feeling startled as he was back in Vietnam.  

The hospital report noted that the veteran was 31 years old 
at that time, and, therefore, could not have been in Vietnam.  
During the interview, the veteran asserted that the 
flashbacks he had were of traumatic events in service.  He 
stated that the incident occurred in the Philippines.  He 
added that he was in combat in the Philippines, but admitted 
to the fact that he did not fire any weapons, was not fired 
upon and that none of his comrades was under fire.  He 
maintained that he saw dramatic things in service and 
described an episode in which he said that some "guys form 
the Special Forces" bought a Filipino child for $1 and 
pinned him to a tree with their knives.  The veteran claimed 
that he had flashbacks from this episode.  The hospital 
report stated that the treatment team looked very carefully 
into the veteran's history and decided that the veteran never 
was in combat and further indicated that he had an expansive 
history of substance abuse and multiple relapses.  The 
diagnoses were substance-induced mood disorder, depressed; 
polysubstance abuse; and antisocial personality disorder 
traits.  

The veteran was again hospitalized by the VA in August 1996 
for detoxification.   The diagnoses were alcohol dependence, 
cocaine dependence and marijuana dependence. 

On VA hospitalization from August to September 1996, the 
veteran reported a long history of nightmares and intrusive 
memories from his time in service.  During this 
hospitalization, the veteran again denied being in combat and 
indicated that he witnessed a child being severely hurt.  The 
diagnoses were alcohol dependence, cocaine dependence, 
marijuana dependence, dysthymia, PTSD and borderline 
personality traits.  

VA medical records dated from 1994 to 1997 have been 
associated with the claims folder.  The veteran was seen in 
the mental health clinic in July 1994 for an evaluation for 
PTSD.  He stated that he had been facing a lot of pressure 
recently and that it reminded him of the emotional stress he 
went through in 1985 while he was in the Philippines.  He 
maintained that he had been diagnosed with PTSD in 1992.  
Following a mental status examination, the assessments were 
family dysfunction, substance abuse and adjustment disorder 
with mixed features.  In June 1996, the veteran presented 
with a convoluted story and seemed to be looking for 
documentation to support his being on leave for more than six 
months and to prepare for his trial for assault.  It was 
indicated that he based his defense on a diagnosis of PTSD.  
The assessments were probable cluster B personality disorder 
and history of polysubstance abuse.  The veteran was seen 
from January to March 1997 and related how a supervisor at 
work was treating him unfairly and that he had been under 
much stress at work.  

In a letter dated in March 1997 and addressed to the United 
States Post Office, a private physician noted that he had 
seen the veteran beginning in January of that year.  When he 
first saw him, the physician indicated that the veteran 
claimed that he had been assaulted by his supervisor at work.  
The physician commented that the veteran suffered from post 
war stress disorder with PTSD.  The veteran reported that he 
had nightmares over the incident that allegedly occurred at 
work.

By letter dated in April 1997, the RO requested that the 
veteran furnish additional information concerning his claimed 
stressors.  He was asked to provide information pertaining to 
those incidents in service that he felt led to PTSD.  He was 
advised to be as detailed and specific as possible as to what 
happened, when and where.  

The veteran responded the following month.  He stated that an 
unknown Philippine baby had been killed in service.  He added 
that numerous villagers were killed when there was a report 
that the villagers were storing food and weapons for the 
rebels.  He claimed that the village was determined to be a 
strategic location for a firebase, so it was blown up with 
plastic explosives and claymores.  He maintained that this 
occurred approximately in April 1985.  He further described 
being caught in a crossfire on a bus in a hot zone without 
ammunition and an incident when he had to take cover from 
weapons fire, again without ammunition.  He referred to the 
fact that when he cleaned up a school that had been bombed, 
there were body parts.  

In a letter dated in October 1997, the RO advised the veteran 
that Operation Balikitan was an ongoing series during which 
American military forces participated in civilian 
construction projects in the Philippines to enhance community 
development.  He was informed that his participation in such 
a project did not, in and of itself, confirm the existence of 
a stressor.  He was further instructed to submit evidence 
showing that his military unit was involved in combat against 
Philippine rebels and to provide evidence showing that legal 
action was taken against those who killed the baby.  

The veteran was hospitalized by the VA from November 1999 to 
February 2000.  He related that he had a long history of 
nightmares and intrusive memories of problems he had in 
service.  The diagnoses were polysubstance dependence, 
dysthymic disorder and PTSD.

By letter dated in February 2000, a VA physician stated that 
the veteran had PTSD and was being treated in a VA facility 
for the condition.  

Additional VA medical records dated in 2000 have been 
associated with the claims folder.  In February 2000, the 
veteran spoke at length about a traumatic experience that 
occurred in 1992 that continued to trouble him.  He claimed 
that he was betrayed by family members and friends of his 
family.  In March 1992, the veteran noted that he experienced 
many military traumas.  He asserted that he was sent into the 
jungle without ammunition and that on the first day, while 
transferring on a bus, he was caught in the middle of 
crossfire.  He alleged that he stood up, lost continence and 
began screaming.  He also described the incident with the 
Philippine baby.  He maintained that his symptoms of PTSD 
began in service when had had nightmares.  The diagnoses were 
alcohol, cannabis and cocaine dependency in early remission; 
PTSD; and personality disorder, not otherwise specified 
(cluster B).  

Several days later, additional information elicited during 
the March 2000 interview was recorded.  It was noted that the 
veteran reported that he had been assigned point duty several 
times as his company made its way to the main base, but that 
he was unarmed during these times.  The veteran indicated 
that he felt that he was not prepared for the attack, and 
felt that the government lied to him before sending him 
there.  It was further noted that the veteran claimed to have 
tried to stop the incident involving the Philippine baby but 
that he was threatened by the perpetrators.  Finally, it was 
indicated that the veteran had a post-service trauma.  He 
claimed that when he was 27 years old, he was kidnapped by 
the uncle of a friend, injected with heroin and then beaten 
and gang raped.  He insisted that the perpetrators threatened 
that they would harm his family if he reported the incident 
to the police.  The report noted that the veteran stated that 
he began to experience nightmares and sleep disturbances when 
he returned from the Philippines, and that this caused him to 
self-medicate with alcohol and marijuana.  The impression was 
that the veteran served for 60 days of combat (the co-signer 
noted that he was unaware of American involvement in the 
Philippine conflict, and would like some documentation to 
confirm the traumatic history) in the Philippines and that, 
given his history of trauma (self report only), along with 
the endorsement of reexperiencing, avoidance, and arousal 
symptoms, the veteran met the diagnostic criteria for chronic 
PTSD.  It was stated that the veteran's presentation was 
complicated by the long history of treatment-resistant 
substance dependence.  The diagnostic impressions were rule 
out PTSD, chronic; polysubstance dependency in early 
remission; and personality disorder, not otherwise specified 
(cluster B disorder, antisocial and/or narcissistic 
disorders).

Analysis 

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131.

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of [38 
C.F.R.] § 3.1(y) of this part will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed stressor.  38 C.F.R § 3.304(f) (as in effect 
prior to March 7, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b) (West 1991), 38 C.F.R. 3.304(d) and (f) 
(2001), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99, the General Counsel of the VA concluded 
that the phrase "combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) required "that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that the VA is not required to accept the veteran's 
assertions that he was in combat.  In this case, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  

The veteran alleges that he was exposed to various stressors 
while serving in the Philippines in 1985.  He has referred to 
being caught in a crossfire without ammunition and witnessing 
an incident in which a Philippine baby was purportedly bought 
by American soldiers who then pinned the child with knives to 
a tree.  The fact remains that the veteran has made numerous 
statements that are inherently contradictory and this renders 
him to lack credibility.  In this regard, the Board notes 
that when he was hospitalized by the VA in August 1996, the 
veteran reported having flashbacks and stated that he felt as 
if he were in Vietnam.  In light of the fact that the veteran 
never served in Vietnam (he was ten years old at the end of 
the Vietnam era), this statement is completely implausible.  

In addition, while the veteran alleged that he was in combat, 
he specifically denied firing any weapons or being fired 
upon.  Despite being requested to do so, the veteran failed 
to provide evidence demonstrating that his unit was involved 
in combat against Philippine rebels.  It must be noted that 
the certificate accompanying his Army Achievement Medal makes 
no reference to any combat, and only refers to the veteran's 
participation in construction projects.  

The Board also points out that it was reported in March 2000 
that the veteran claimed to have had nightmares and sleep 
disturbance when he returned from the Philippines.  It must 
be emphasized that there is no evidence in the service 
medical records to support this allegation.  Moreover, there 
is no clinical evidence that the veteran reported his alleged 
PTSD symptoms until the 1990's, even though he claimed to 
have experienced them for many years prior to that time.  

Another factor must also be mentioned.  It cannot be disputed 
that the veteran has been treated on a number of occasions 
for polysubstance abuse.  This fact further minimizes the 
veteran's credibility.  In short, there is no objective 
evidence that the veteran was in combat or that he was 
exposed to a stressor.  Accordingly, the Board concludes that 
the weight of the evidence is against the claim for service 
connection for PTSD.

	II.  Increased ratings for chronic lumbosacral strain 
and for chondromalacia of the left knee 

Factual background

A Medical Board report dated in May 1987 shows that the 
veteran had experienced low back pain since February 1985, 
following a 25-mile march.  There had been no real 
improvement with conservative treatment.  Following an 
examination, the diagnoses were chronic low back pain and 
left knee patellofemoral syndrome.

By rating decision dated in March 1988, the RO granted 
service connection for lumbosacral strain, evaluated as 10 
percent disabling, and for chronic of the left knee, 
evaluated as noncompensable.  

The veteran submitted a claim for an increased rating for his 
service-connected low back and left knee disabilities on 
November 15, 1996.

The veteran was afforded a VA examination of the joints in 
January 1997.  He described continuous low back pain and a 
knife-like sensation in his back.  It was indicated that he 
received physical therapy three days a week for his back.  He 
also reported that he had swelling and increased pain in his 
left knee and that the left knee "gives out."  An 
examination revealed that the lumbar spine was without bony 
tenderness, deformity, discoloration or soft tissue swelling.  
Forward flexion was to 40 degrees; backward extension to 20 
degrees; rotation was to 20 degrees, bilaterally; and flexion 
was to 20 degrees, bilaterally with pain.  The left knee was 
without bony deformity or soft tissue swelling.  The patella 
was not ballotable.  Range of motion of the left knee was 
from 0 to 100 degrees.  Apley, McMurray, drawer and Lachman's 
signs were negative.  There was no subluxation, lateral 
instability, nonunion or loose motion.  An X-ray study of the 
lumbar spine revealed moderate disc space narrowing at L5-S1, 
but was otherwise unremarkable.  An X-ray study of the left 
knee was negative.  The impressions were chronic left knee 
pain secondary to chondromalacia patella of the left knee, 
without current evidence to suggest bony or cartilaginous or 
ligamentous injuries; and chronic low back pain secondary to 
degenerative joint disease and moderately significant 
degenerative disc disease at L5-S1.  It was noted that the 
neurologic examination was intact and physiologic.

On a VA examination of the spine in January 1997, it was 
indicated that there was no postural abnormal or fixed 
deformity of the spine.  The musculature of the veteran's 
back was normal, as was the neurologic examination.  There 
was objective evidence of pain on motion.  The diagnosis was 
chronic low back pain secondary to degenerative joint disease 
and moderately severe degenerative disc disease at L5-S1.

VA outpatient treatment records dated in 1996 and 1997 have 
been associated with the claims folder.  The veteran was seen 
in October 1996 for left knee pain.  It was noted that his 
gait was steady.  There was no effusion or joint line 
tenderness.  There was positive patellofemoral crepitus.  
Some tenderness was noted, and guarding was reported.  
Magnetic resonance imaging of the left knee in March 1997 was 
normal.  

The veteran was again afforded a VA examination in October 
1998.  He stated that his back hurt whenever he straightened 
up suddenly.  His back would ache if he did repeated bending.  
He also reported that his left knee was swollen and hurt most 
of the time, especially when walking up and down stairs.  An 
examination disclosed that the left knee had normal range of 
motion, from 0-140 degrees.  There was 1+ crepitation and the 
examiner felt a depression in the center of the left patella 
that was quite apparent on physical examination.  There was 
instability in the medial collateral ligament, 1+, and an 
effusion in the left knee that resulted in a positive bulge 
sign.  The veteran was extraordinarily tender over the medial 
joint line.  

With respect to the low back, the veteran had 2-3+ reflexes 
at the patellar tendon, the Achilles tendon and the inner and 
outer hamstrings bilaterally.  Straight leg raising was 
easily accomplished to 85 degrees without discomfort.  In the 
standing position, the veteran could get within twelve inches 
of the floor.  He walked on his heels and toes easily and 
squatted and returned, except that it hurt the left knee when 
he squatted.  There was normal range of motion of the back, 
although it had a little bit more of lumbar lordosis than one 
would expect.  The veteran had normal sensation in both feet.  
The diagnoses were low back pain, probably osteoarthritis and 
osteoarthritis of the left knee, secondary to meniscal 
derangement.

A VA examination of the joints was conducted in April 1999.  
An examination of the left knee revealed a positive bulge 
sign. There was 1+ crepitation on all motions.  The left knee 
was extremely painful at full extension and full flexion.  
Range of motion was from 0-140 degrees.  The veteran had 1+ 
laxity of the medial collateral ligament and 1+ laxity of the 
anterior cruciate ligament.  The positive bulge sign 
indicated that there were at least four to five milliliters 
of fluid of effusion.  The veteran had full extension and 
good rhythm on flexion and extension.  He reached within 
twelve inches of the floor, although this 90 degrees of 
flexion of the lumbar spine caused considerable pain.  He 
noted that his job as a postal employee was terminated 
involuntarily in July 1997 because he could not do the job 
and because he was very upset with the supervisor.  He 
described having great trouble because of the knee and back 
in standing, which was necessary as a postal employee.  An X-
ray study of the lumbosacral spine was normal.  An X-ray 
study of the left knee revealed minimal degenerative changes 
of the right medial joint compartment and left patella.  The 
diagnoses were low back pain with no neurologic deficit and 
osteoarthritis of the left knee, active.

The veteran was again afforded an examination by the VA in 
August 1999.  He related that his back discomfort was 
manifest with chronic pain in the form of aching and feeling 
like knots in his lumbar spine.  He also stated that a 
majority of his discomfort occurred while in the position of 
flexion.  He did not give any history of physical therapy or 
treatment.  He reported that he had occasional numbness in 
the bilateral heel distribution or calcaneal distribution 
which was not predictable and the examiner commented that she 
believed this was unrelated to the veteran's lumbar 
complaints.  A physical examination revealed full range of 
motion of the lumbar spine.  Flexion was to 90 degrees; 
extension was to 30 degrees; and lateral flexion was to 30 
degrees, bilaterally.  The veteran complained of some 
discomfort with the motion of performing the full flexion 
maneuver.  On palpation of the lumbar spine, the veteran did 
not give evidence of muscular hypersensitivity and he did not 
have trigger points that could be palpated upon examination.  
He complained of spinous process pain upon palpation of the 
actual spinous process of the lumbar spine.  The examination 
showed that the veteran had positive straight leg raising 
with referred pain to the lumbar spine distribution, but was 
otherwise within normal limits.  

On VA examination of the spine in February 2000, the veteran 
described having pain, weakness, stiffness and fatigability 
of the low back since his in-service injury.  He related he 
had periodic flare-ups when he would have back and leg pain.  
Over the previous year or two, this had been chronic, rather 
than episodes of flare-ups.  He reported a persistent problem 
with his back and leg pain and stated that he occasionally 
had numbness, tingling and paresthesias.  He maintained that 
he was unable to work.  The examiner noted that the veteran 
was using a cane, but did not have a back brace.  It was also 
indicated that the claims folder was reviewed.  

An examination revealed that the veteran ambulated with a 
slight limp on the left side.  There was lumbosacral 
tenderness and soreness to palpation.  There were no muscle 
spasms noted and no increased kyphosis or scoliosis.  He 
could forward flex to 80 degrees, limited by pain; and 
bending was to 30 degrees on the right and to 20 degrees on 
the left, both limited by pain.  The veteran was able to 
raise on his toes and to his heels and partially able to 
squat.  Straight leg raising was negative in the seated 
position.  Reflexes were 1-2+ and equal.  Strength and 
sensation were intact.  The diagnosis was lumbosacral strain, 
with early degenerative disc disease, L5-S1.  The examiner 
commented that based on the examination, the evidence in the 
claims folder and reasonable medical probability, it was 
apparent that the veteran's current symptoms were the same 
and were related to his service-connected disability.

Magnetic resonance imaging of the lumbar spine at a VA 
facility in early 2000 was normal, with no evidence of 
herniation or spinal or foraminal stenosis.  An X-ray study 
of the left knee revealed no fracture, dislocation or bony 
abnormality.  An X-ray study of the lumbar spine showed mild 
narrowing of the disc space of L5-S1, but was otherwise 
normal.

The veteran was again afforded a VA examination of the spine 
in September 2000.  He stated that he had pain, soreness and 
tenderness in the back and sometimes would have a little bit 
of leg pain associated with it.  He maintained that normal 
daily activities were hard to do.  It was indicated that the 
veteran wore a back brace and was using a cane.  There was no 
increased kyphosis or scoliosis on examination.  The veteran 
had tenderness, soreness and pain to palpation across the 
lumbar spine.  There was some pain and tenderness across the 
paraspinous muscles of the lower back.  The veteran could toe 
and heel walk and squat.  He could forward flex to 85 degrees 
with pain and bend and rotate to 30 degrees with pain at the 
extremes of motion.  The diagnosis was degenerative disc 
disease of the lumbar spine.

The veteran was afforded a VA examination of the joints in 
September 2000.  It was noted that he used a cane to get 
around.  He was not wearing a brace.  He stated that he had 
some pain, stiffness, occasional swelling and occasional give 
way of the left knee.  It was also indicated that he had 
occasional fatigability and lack of endurance with the knee.  
He reported that going up and down stairs and squatting were 
very difficult for him.  An examination of the left knee 
revealed some pain and tenderness to palpation.  Some 
crepitation and patellofemoral popping with motion were 
reported.  Motion was from 0-140 degrees of flexion actively 
and passively.  The veteran had a little medial joint line 
tenderness, but no lateral joint line tenderness.  There was 
no effusion.  The knee was stable to medial, lateral and 
anteroposterior testing.  McMurry's was negative.  The 
diagnosis was residual injury to the left knee with 
chondromalacia.

A VA peripheral nerves examination was conducted in October 
2000.  The veteran reported low back pain that did not 
radiate into the extremities, but did radiate up the spine.  
It was indicated that the veteran had worn a back brace for 
several years and had been using a cane for the previous 
year.  The cane was necessitated by the veteran's knee 
problems.  On examination, the veteran was able to flex the 
lumbar spine to the point where his fingers reached fourteen 
inches short of his toes.  At that point, he developed sharp 
low back pain.  Back extension and twisting were painless.  
Right lateral tilt of the spine produced low back pain, but 
there was no pain on left lateral tilt.  The veteran was able 
to walk on his toes without pain, but when he walked on his 
heels, he had low back pain.  Extension of the left knee in 
varus and valgus hurt.  Straight leg raising was painful on 
either side at 80 degrees.  Lasegue's test confirmed the 
radicular nature of the low back pain the veteran had.  
Patrick's test was negative bilaterally, indicating no 
present arthritis.  The diagnoses were degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the left knee.  The examiner commented that the physical and 
neurological examinations showed a number of abnormalities 
confirming the symptoms suggestive of joint disease.  
However, the X-ray studies and magnetic resonance imaging 
studies of the spine and knees were essentially normal for 
the veteran's age.  In particular, the examiner noted that 
there was no evidence of radiculopathy affecting the lower 
extremities, except for the positive straight leg raising 
test that had a confirmatory test suggesting the presence of 
sciatica.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  A rating in excess of 10 percent for lumbosacral strain, 
prior to February 28, 2000, and entitlement to an increased 
rating for lumbosacral strain, currently evaluated as 40 
percent disabling.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  With slight 
subjective symptoms only, a noncompensable evaluation will be 
assigned.  Diagnostic Code 5295.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292.

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  Diagnostic Code 5293.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2001).

As noted above, the veteran submitted a claim for an 
increased rating for his low back disability in November 
1996.  Based, in part, on VA examinations conducted in 2000, 
the RO ultimately assigned a 40 percent evaluation, effective 
February 28, 2000.  Thus, the question of whether a higher 
rating was warranted prior to that date remains to be 
adjudicated.  During the relevant time period, the veteran 
was afforded a number of VA examinations to determine the 
severity of his low back disability.  With the exception of 
the VA examination in January 1997, the examinations 
disclosed full range of motion of the lumbar spine.  It must 
be observed, however, that pain on motion was reported on the 
VA examinations in April and August 1999.  These examinations 
did not demonstrate the presence of muscle spasm.  The Board 
has also considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See Spurgeon, 
10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 202 
(1995).  Under these circumstances, the Board finds that the 
weight of the evidence supports the conclusion that a 20 
percent rating was warranted for lumbosacral strain based on 
pain on motion identified on the VA examinations.   

There is no basis in the record, however, for a rating in 
excess of 20 percent.  In this regard, the Board reiterates 
that the examinations failed to demonstrate listing of the 
spine or positive Goldthwait's sign.  These findings are 
necessary for a 40 percent evaluation for lumbosacral strain.  
In addition, in light of the fact that the VA examinations of 
1998 and 1999 showed full range of motion, it cannot be 
concluded that the veteran had severe limitation of motion of 
the lumbosacral spine.  

In addition, the veteran asserts that an evaluation in excess 
of 40 percent is currently warranted for lumbosacral strain.  
This rating was assigned based on the findings of the 
February 2000 VA examination.  The 40 percent rating is the 
maximum evaluation assignable pursuant to Diagnostic Code 
5295.  Therefore, the Board has considered all other 
appropriate provisions.  In order to assign a 60 percent 
rating under Diagnostic Code 5293, the record must 
demonstrate that the veteran has disc disease that is 
pronounced in severity.  

At the time of the February 2000 VA examination, there was 
slight limitation of motion.  All movements were reportedly 
limited by pain.  Tenderness was also present in the 
lumbosacral spine.  It must be emphasized that muscle spasm 
was not present.  Additional VA examinations were conducted 
in 2000.  In particular, the Board notes that, following the 
October 2002 examination, it was concluded that the only 
evidence of radiculopathy was the finding of a positive 
straight leg raising test.  The evidence in support of the 
veteran's claim consists primarily of his statements 
regarding the severity of his disability.  In contrast, the 
Board concludes that the medical findings on examination are 
of greater probative value and fail to support the claim for 
a rating in excess of 40 percent for lumbosacral strain.  The 
evidence does not establish that the veteran's low back 
disability is productive of more than severe impairment.



B.  An increased rating for chondromalacia of the left knee 

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  Diagnostic Code 5257.  

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  Diagnostic Code 5260.

A 40 percent evaluation is assignable for limitation of 
extension of the leg to 30 degrees.  Where extension is 
limited to 20 degrees, a 30 percent evaluation may be 
assigned.  Diagnostic Code 5261 (2001).

A 40 percent evaluation may be assigned for ankylosis of the 
knee in flexion between 10 and 20 degrees.  With ankylosis at 
a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a 30 percent evaluation may be 
assigned.  Diagnostic Code 5256 (2001).

The veteran is currently in receipt of the highest rating 
that may be assigned under Diagnostic Code 5257.  Initially, 
it must be noted that the most recent VA examination failed 
to show the presence of any instability.  Nevertheless, in 
order to assign a higher rating, the record must show that 
extension is limited to 30 degrees or that ankylosis is 
present.  There is no evidence in the file that the veteran 
has ankylosis of the left knee.  Moreover, the examinations 
conducted since 1997 have demonstrated, at most, slight 
limitation of motion of the left knee.  In the absence of the 
requisite limitation of motion or ankylosis of the left knee, 
there is no basis on which an increased rating may be 
assigned.  The veteran's allegations regarding the severity 
of his left knee disability are less probative than the 
medical findings on examination.  The Board finds, therefore, 
that the weight of the evidence is against the claim for an 
increased rating for chondromalacia of the left knee.  




ORDER

Service connection for PTSD is denied.

A rating of 20 percent for chronic lumbosacral strain prior 
to February 28, 2000, is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.

A rating in excess of 40 percent for chronic lumbosacral 
strain is denied.

An increased rating for chondromalacia of the left knee is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

